DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on February 18, 2021.  Claims 1, 2, 3, 5, 6, 7, 8, 10 & 11 – 22 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 3,140,071) to Lorentzen.



Regarding claim 1, Lorentzen discloses multi-purpose bracket (15) comprising: the platform (i.e. Upper Portion of (17) in Figure 10) extending between the first end and the second end and between the first side and the second side (See Figures 10 & 12);
the first opening (29) formed through the platform (i.e. Upper Portion of (17) in Figure 10);
the doubling flange (i.e. Lower Portion of (17) in Figure 10) received against the platform (i.e. Upper Portion of (17) in Figure 10), 
wherein the first opening (29) extends through both the platform (i.e. Upper Portion of (17) in Figure 10) and the doubling flange (i.e. Lower Portion of (17) in Figure 10); 
the first mounting leg (18) that extends from the first side (20); and
the bent edge (i.e. Curved Bend Edge Portion of (17) in Figures 3, 4, 10 & 12) positioned at the second side (See Figures 10 & 11),
wherein the bent edge (i.e. Curved Bend Edge Portion of (17) in Figures 3, 4, 10 & 12) integrally connects the doubling flange (i.e. Lower Portion of (17) in Figure 10) to the platform (i.e. Upper Portion of (17) in Figure 10) (See Figures 3, 4, 10 & 11).
			






[AltContent: arrow][AltContent: textbox (Platform 2nd Section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Opening (29))][AltContent: textbox (2nd Opening (22))]
[AltContent: arrow][AltContent: textbox (1st Side)][AltContent: textbox (Platform 1st Section (24))][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd End)][AltContent: arrow][AltContent: textbox (Bent Edge (17))][AltContent: textbox (1st End)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Side)][AltContent: textbox (Double Flange (25))][AltContent: textbox (1st Mounting Leg (18))]		
    PNG
    media_image1.png
    230
    326
    media_image1.png
    Greyscale


Regarding claim 5, Lorentzen discloses the platform (24) includes the first platform section (i.e. Middle Portion of (24) in Figure 3) that includes the first opening (29) and the second platform section (16) that includes the second opening (22) (See Figures 3 & 12).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,851,702 B20) to Henderson et al., in view of (U.S. Patent Number 3,140,071) to Lorentzen.
Regarding claim 1, Henderson et al., discloses the platform (130) extending between the first end and the second end and between the first side and the second side (See Figure 3);
the first opening (139) formed through the platform (130);
the doubling flange (124) received against the platform (130), 
wherein the first opening (139) extends through both the platform (130) and the doubling flange (124); and
the bent edge (i.e. Adjacent Axis (122) in Figure 3) positioned at the second side,
wherein the bent edge (i.e. Adjacent Axis (122) in Figure 3) integrally connects the doubling flange (124) to the platform (130) (See Figure 3).

[AltContent: textbox (Bent Edge (122))]
[AltContent: arrow][AltContent: textbox (2nd Opening (132))][AltContent: arrow][AltContent: textbox (Platform (130))][AltContent: arrow][AltContent: textbox (Platform (130))][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st End)][AltContent: textbox (2nd End)][AltContent: arrow][AltContent: textbox (1st Side)][AltContent: textbox (2nd Side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening (139))]			
    PNG
    media_image2.png
    424
    358
    media_image2.png
    Greyscale

However, Henderson et al., does not explicitly disclose the first mounting leg that extends from the first side.
Lorentzen teaches the bracket (15) having the first mounting leg (18) extending from the first side (20) (See Figures 3, 4 & 12) for the purpose of attaching bracket to a vertical surface (See Column 2, lines 24 – 31).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first mounting leg extending from the first side as taught by Lorentzen with the multi-purpose bracket of Henderson et al., in order to attach the bracket to a vertical surface (See Column 2, lines 24 – 31).

Regarding claim 2, Henderson et al., discloses second opening (132) formed through the platform (130), wherein the second opening (132) is shaped differently from the first opening (139).  

Regarding claim 5, Henderson et al., discloses the platform (130) includes the first platform section (i.e. Middle Portion of (130) in Figure 3) that includes the first opening (139) and the second platform section (i.e. Right End Portion of (130) in Figure 3) that includes the second opening (132) (See Figure 3).  

Regarding claim 6, Henderson et al., as modified by Lorentzen discloses the platform section (24) is connected to the second platform section (16) by the curved transition section (i.e. Curved Bend Section b/w (24 & 20) in Figures 3, 4 & 12) such that the second platform section (20) is elevated relative to other of the first platform section (24) (See Figures 3, 4 & 12).  

Regarding claim 8, Henderson et al., discloses the platform (130) and the doubling flange (124) are joined together by at least one clinch (i.e. Annular Rivets adjacent (139) on (130), and further the doubling flange (124) and the platform (130) form the monolithic structure (See Figure 3).  
 
Regarding claim 10, Henderson et al., discloses the doubling flange (124) is bent into contact with the undersurface of the platform (130) (See Figure 3).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,851,702 B20) to Henderson et al., and (U.S. Patent Number 3,140,071) to Lorentzen as applied to claim 1 above, and further in view of (U.S. Patent Number 6,817,644 B2) to Moore.
Regarding claim 3, Henderson et al., does not disclose the first opening is keyhole shaped.  
	Moore teaches the first opening (90, 90A & 90B) is keyhole shaped (See Figures 2A & 2B) for the purpose of providing attachment means which is sturdy, yet quick and easy for one person to attach to and detach from the vehicle without need for special tools (See Column 5, lines 46 – 49).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first opening keyhole shaped as taught by Moore with the bracket of Henderson et al., in order to provide attachment means which is sturdy, yet quick and easy for one person to attach to and detach from the vehicle without need for special tools.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,851,702 B20) to Henderson et al., and (U.S. Patent Number 3,140,071) to Lorentzen as applied to claim 5 above, and further in view of (U.S. Patent Number 6,109,819) to Welch.
Regarding claim 7, Henderson et al., as modified by above does not disclose the first leg that extends from the first end of the platform, the second leg that extends from 
Welch teaches the first leg (60, 24 & 27) that extends from the first end (i.e. Right End Portion of (20 & 40) in Figures 6 & 8) of the platform (20 & 40), the second leg (32) that extends from the second end (i.e. Left End Portion of (20 & 40) in Figures 6 & 8) of the platform (20), and the third leg (34) that extends from the first side (i.e. Right End Portion of (10) in Figure 1) of the platform (20 & 40) (See Figures 6 & 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first leg that extends from the first end of the platform, the second leg that extends from the second end, and the third leg that extends from the first side of the platform as taught by Welch with the bracket of Henderson et al., in order to reliable mounting.

Claims 11, 13, 14, 15, 16, 17, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,817,644 B2) to Moore in view of (U.S. Patent Number 6,851,702 B20) to Henderson et al.
Regarding claim 11, Moore discloses the vehicle body (70 & 72) (See Figure 2A & 2B); the first bracket (i.e. Upper (86) in Figure 2A) mounted to the vehicle body (70), the first opening (90A) formed through the first bracket (i.e. Upper (86) in Figure 2A), and the second bracket (i.e. Lower (86) in Figure 2B) mounted to the vehicle body (72) at a location that is spaced apart from the first bracket (i.e. Upper (86) in Figure 2A): the first accessory device (i.e. Upper (84 & 88) in Figure 2A & 9) mounted within the first opening (90A); and the second accessory device (i.e. Lower (84 & 88) in Figures 2B & 
However, Moore does not disclose the double flange; and the first opening formed through the doubling flange, and the second opening located remotely from the double flange.
Henderson et al., teaches the bracket (110) including the double flange (i.e. Upper & Lower (114) in Figure 3); and the first opening (138 & 139) formed through the doubling flange (i.e. Upper & Lower (114) in Figure 3); and the second opening (132) located remotely from the double flange (i.e. Upper & Lower (114) in Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bracket including the double flange as taught by Henderson et al., with the bracket of Henderson in order to enhance structural rigidity.

Regarding claim 13, Moore discloses the first accessory device (18) is the luggage divider and the second accessory device (88) is the grab handle (See Figures 1, 1A, 2A & 2B).  

Regarding claim 14, Moore as modified by Henderson et al., discloses the first opening (138 & 139) extends through both the platform (i.e. Upper (114) in Figure 3) of the first bracket (110) and the doubling flange (i.e. Bottom (114) in Figure 3).  



Regarding claim 16, Moore discloses the mushroom head (i.e. Distal End Portion of (84 & 88) of the rod (88) bears against the flange (See Figure 2A).  
Furthermore, Moore as modified by Henderson et al., discloses the double flange (i.e. Upper & Lower (114) in Figure 3).

Regarding claim 17, Moore discloses the first opening (90A) is keyhole shaped (See Figure 2A).
Furthermore, Moore as modified by Henderson et al., discloses the first opening (138) and the second opening (132) is shaped different than the first opening (138) (See Figure 3).  

Regarding claim 18, Moore as modified by Henderson et al., discloses wherein the doubling flange (i.e. Bottom (114) in Figure 3) is bent into contact with an undersurface of the platform (i.e. Top (114) in Figure 3) of the first bracket (110) and is connected to the platform (i.e. Top (114) in Figure 3) at the bent edge (i.e. Adjacent Axis (122) in Figure 3).  

Regarding claim 19, Moore as modified by Henderson et al., discloses the platform (i.e. Top (114) in Figure 3) and the doubling flange (i.e. Bottom (114) in Figure .  
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,817,644 B2) to Moore in view of (U.S. Patent Number 6,851,702 B20) to Henderson et al as applied to claim 11 above, and further in view of (U.S. Patent Number 8,646,807) to Suga.
Regarding claim 12, Moore as modified by above does not disclose wherein the vehicle body includes a roof rail, and the first bracket is mounted to the roof rail.  
Suga teaches the vehicle body (50) includes the roof rail (36), and the first bracket (38) is mounted to the roof rail (36) (See Figures 4, 5, & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the vehicle body include the roof rail, and the first bracket mounted to the roof rail as taught by Suga with the bracket of Moore in order to vehicle cargo compartment with quick and easy cargo barrier.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,817,644 B2) to Moore in view of (U.S. Patent Number 6,851,702 B20) to Henderson et al as applied to claim 11 above, and further in view of (U.S. Patent Number 8,857,849 B2) to Malmenstam et al.
Regarding claim 21, Moore discloses the second bracket (i.e. Lower (86) in Figure 2B) is the single-purpose bracket (See Figure 2B).

Malmenstam et al., teaches the first bracket (1) is the multi-purpose bracket {(i.e. (8 & 11) for anchoring the bracket (1) in Figures 1 & 2) & (Aperture (9) for retaining the strap (17) in Figures 1, 2 & 3)}.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first bracket being the multi-purpose bracket as taught by Malmenstam et al., with the bracket of Moore in order to retain the strap to tighten to guarantee tensile strength (See Column 4, lins11 – 14).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,851,702 B20) to Henderson et al., in view of (U.S. Patent Number 2,766,000) to Pisciotta.
Regarding claim 20, Henderson et al., discloses the method steps of folding the doubling flange (124) against the undersurface of the platform (130) of the bracket (See Figure 1); joining the doubling flange (124) and the platform (130) together; and piercing the first opening (139) through both the doubling flange (124) and the platform (130) (See Figure 3).
However, Henderson et al., does not explicitly disclose the method steps feeding the metallic coil strip through the progressive stamping die.
Pisciotta teaches the method steps of feeding the metallic coil strip through the progressive stamping die (See Column 4, lines 33 – 34) for the purpose of making the stamped bracket with folding and bending (See Column 3, lines 38 – 54).
.


Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 10 & 20 have been considered but are moot in view of the new grounds of rejection.

Applicant's arguments filed February 18, 2021 with respect to claims 11 – 22 have been fully considered but they are not persuasive.
Applicant argues, Claim 11 requires “a second accessory device” that is mounted within a second opening of the first bracket.  In addition, applicate states Claim 11 further requires that the second accessory device bridges “a distance between the first bracket and the second bracket.”  At least these features are missing from the asserted prior art.

Claim 11, lines 9 & 10 does NOT set forth any structural language to further disclose, describe, define and / or identify the specific structural limitations of “a second accessory device”. 
Moore ‘644 teaches “a first accessory device (i.e. Upper (84 & 88) in Figure 2A & 9) mounted within the first opening (90A); and a separate and / or independent second accessory device (i.e. Lower (84 & 88) in Figures 2B & 9) mounted within the second opening and bridging a distance between the first bracket (i.e. Upper (86) in Figure 2A) (i.e. via (18) in Figure 1).
Given the broadest reasonable interpretation, Moore ‘644 meets and satisfies the structural limitations as set forth in claim 11.  Therefore, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734